PER CURIAM.
This is a petition by representatives of the press suggesting that this Court adopt the practice of treating requests from the. Governor under Section 13, Article iy of the Constitution, F.S.A., including the Advisory Opinion in response thereto, as public records subject to inspection by the press and the public as contemplated by Section 119.01, Florida Statutes, F.S.A. We have exercised our discretion to take jurisdiction of the question presented by such petition.
The request by the Governor' for an -advisory opinion of this Court may be withdrawn at any- time. During the period it is within the breast of the Court, it is not subject to public inspection or. inquiry. Thus, the request for an advisory opinion does not become a part of the public files of this Court except, unless and until the reply thereto, -which contains the request, is de-> livered.-to the Governor, at 'which time it is filed :with the ■ Clerk of this ' Court, and thereafter is open to the press and public *31for inspection as are other opinions of this Court when so filed.
ROBERTS', C. J., and THOMAS, SE-BRING, HOBSON, MATHEWS ' and DREW, JJ., concur.
TERRELL, J., concurs specially.